Per Curiam.
A motion to dismiss this appeal was heretofore made, upon the sole ground that the amount of the judgment was not sufficient to give this court jurisdiction. The same was denied, because the pecuniary test was not the sole criterion by which the appellate jurisdiction of this court is determined. We declined then to examine the record for the purpose of ascertaining whether, for any other reason, our jurisdiction attached. Lochbrunner v. Sherman, 26 Colo. 164.
This case being now finally submitted, an examination of the record discloses that the action was -originally brought. *293to enjoin the sale of certain property under a trust deed; and that upon the trial the court ordered the trust deed foreclosed. The action does not relate to a franchise or freehold, and no constitutional question is involved. We are therefore without jurisdiction, and the appeal is accordingly dismissed.

Appeal dismissed.